DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 16, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 18 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021.
Claim 20 is new.
Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
without an external instrument or actuator.  Claim 9 recites that the fluid channel is reversibly closed by an external clamp.  An external clamp is an external instrument and therefore cannot be within the metes and bounds encompassed by the presently amended claim 1.
Claim 11 is also indefinite for the same reason as claim 9.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Claim 1 has been amended to recite that the claimed device is “configured to be operably without an external instrument or actuator.”
While the claimed device may be operated without the need of an actuator to regulate the movement of the fluid therein (by clamp, folding, etc.), the claimed device cannot be operable without an external instrument because the application as originally filed requires the presence of a heating means for the amplification reaction to occur. 
Therefore, Applicants were not in possession of a self-contained device which can operate without the need of an external instrument and there is no contemplation of the device being able to perform chemically induced heating during the amplification reaction.  
New Matter must be removed.
Claim Rejections - 35 USC § 102
New Grounds, Necessitated by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7-10, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bishop et al. (US 2015/0361487 A1, published December 2015, priority 2013).

    PNG
    media_image1.png
    707
    978
    media_image1.png
    Greyscale
Regarding claims 1 and 3, Bishop et al. teach the below device (reproduced from Figure 58):
As seen, the region containing the sample entry region 5704 can be considered (i) rehydration reservoir, wherein the rehydration reservoir is responsible for receiving the sample and exposing it to requisite buffers and reagents “swab 5740 can be placed within the first fluid source 5704a in contact with the first fluid Fa”, section [0178]), wherein is rehydration reservoir is in fluidly connected to a reagent reservoir that contains nucleic acid amplification reagents (see elements 5712a and 5712b; “barrier 5706 can be pulled … to simultaneously fluidly connect the first and second fluid sources 5704a, 5704b to th4e first pathway 5708 … first fluid progresses through the first amplification reservoir fluidly connected to the reagent reservoir (see area 5174a is fluidly coupled to pads 5712a and 5712b), configured to receive (a) a sample comprising nucleic acid and reconstituted nucleic acid amplification reagents from the reagent reservoir (the lysed sample, the reconstituted amplification reagents all flow thereto, “wicking-driven sequential delivery … pushes the first fluid into the heating legs 5714a and 5714b and under the heat source 5730 … to aid in isothermal amplification”, section [0180]).  The device also contains a detection region (5718a) which is fluidly connected to the amplification reservoir which is configured for visual detection (“first fluid Fa (e.g., now an amplification mixture) through the capture bead mixture in the detection pads 5716a, 5716b … the first fluid mixture then flows across the detection legs 5718a, 5718b … the target and control lines 6800 are then visible in the detection legs 5718a, 5718b”, section [0181]).
	The device is disclosed as being configured so as to require, “no external force … for the device to modulate the flow of fluid by means other than the capillary action (surface tension) of the wick and the associated absorbent pads”, section [0244]).

	With regard to claim 4, the reagent reservoir is disclosed as containing at least a nucleic acid polymerase enzyme, nucleotides, and nucleic acid primers (“the vessel 4804 can include nucleic acid amplification reagents that can be used in a nucleic acid amplification reaction …”, section [0159]).
	With regard to claim 5, the amplification is isothermal amplification (see above).
	With regard to claims 7 and 8, at least one reservoir is sealed by a frangible seal which is actively punctured which necessarily requires application of a pressure (“fluidly connecting comprises puncturing a first barrier at the first connection and puncturing a second barrier at the second connection”, claim 22).
	With regard to claim 9, the artisans also teach a valve system based on absorbent pad (“valve positioned between the porous leg and the receiving region, wherein the valve is configured to fluidly connect the leg and the receiving region … the valve comprises an actuatable polymer configured to expand when exposed to a particular fluid”, sections [0197] and [0198]).
	With regard to claim 10, the flow of the fluid begins at the sample entry into the rehydration reservoir to the detection region (see above discussion).
i.e., elements 5712a and b) to the amplification region 5714a (i.e., amplification reservoir) is considered an inlet which allows the sample and reagent mixture to enter.
	With regard to claim 15, the detection region comprises a lateral flow immunochromatographic strip (“a porous detection pathway fluidly coupled to the detection pad”, section [0237]; “fluid mixture the flows across the detection legs … then visible in the detection legs”, section [0181]).
	With regard to claim 16, the artisans disclose that the unit comprises a viewing window through which to view the lateral test flow strip result (see Figure 70 of the housing 7002 wherein a rounded viewing window which aligns with the lateral strip located below is shown).
	Therefore, Bishop et al. anticipate the invention as claimed.
Claim Rejections - 35 USC § 103
The rejection of claims 1-10, 13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Pourahmadi et al. (US 2010/0068706 A1, published March 18, 2010) in view of Bau et al. (US 2010/0035349 A1, published February 11, 2010) and Rosser et al. (Parasites & Vectors, 2015, vol. 8, pages 1-5), made in the Office Action mailed on June 28, 2021 is withdrawn in view of the Amendment received on December 2021.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection – Maintained
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Pourahmadi et al. (US 2010/0068706 A1, published March 18, 2010) in view of Bau et al. (US 2010/0035349 A1, published February 11, 2010) and Rosser et al. (Parasites & Vectors, 2015, vol. 8, pages 1-5) made in the Office Action mailed on June 28, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on December 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Pourahmadi et al. teach a self-contained nucleic acid amplification device for detecting a target nucleic acid (“a cartridge for performing various operations on a fluid sample as the sample flows through a series of interconnected, interactive regions within the cartridge”, section [0042]; “automatically conduct processes, such as … amplification of the analyte”, section [0043]), comprising:
a plurality of reservoirs and fluid channels connecting to the reservoirs (see Figure 2 for example, where a plurality of reservoirs are connected via a plurality of channels; “regions are located sequentially along a fluid flow path [or channels] through the cartridge”, section [0042]), wherein
a rehydration reservoir fluidly connected to a reagent reservoir that contain nucleic acid amplification reagent (“dried PCR reagents contained in the chamber 141”, section [0076]; [e]lution fluid containing the nucleic acid exits the component 122 and travels down the channel 135”, section [0076]);
an amplification reservoir fluidly connected to the reagent reservoir, the amplification reservoir being configured to receive (a) a sample comprising nucleic acid and (b) reconstituted nucleic acid amplification reagents from the reagent reservoir (“elution fluid, nucleic acid, and PCR reagents continue to flow into reaction chamber 143 for PCR amplification”, section [0076]); and
a detection region (“detecting the amplified nucleic acid”, see claim 54).
The device also comprises a “processing reservoir” fluidly connected to the amplification reservoir containing the nucleic acid detection reagents (“alternative embodiment, the elution solution already includes PCR reagents”, section [0076]; “elution fluid from the storage region 127 is forced to flow …”, section [0071]).

The artisans also teach that isothermal amplification is performed (“number of other reactions, including isothermal DNA amplification techniques … are also generally carried out at optimized controlled temperatures”, section [0124]).
At least one reservoir is sealed by a frangible seal (“flow controllers … such as valves”, section [0055])1.
The channel connecting 141 and 143 is considered a sample inlet since the sample which is processed through the cartridge is processed and enters the amplification reaction 143 (see Figure 2).
The amplification reaction which is performed is transparent and therefore, it deemed a “viewable window” (see Figures 2 and 3).
With regard to claim 17, Pourahmadi et al. disclose a nucleic acid extraction card comprising an inlet for insertion of a sample (element 103, “sample port 103”, section [0048]), a sample reservoir fluidly coupled to a nucleic acid binding component which is fluidly coupled to an outlet (“a flow-through component 122 for capturing a desired analyte, e.g., nucleic acid … as the sample flows through the 
Pourahmadi et al. do not explicitly state that the nucleic acid extraction card is configured to be removably connected to the nucleic acid amplification card inlet.
Bau et al. disclose a self-contained nucleic acid and amplification, wherein the artisans, like Pourahmadi et al., introduces a sample into the device, wherein the sample is processed, and the contents amplified in a PCR chamber, followed by a detection, wherein Bau et al. teach that the detection is achieved on a connected liquid flow strip which is visually detected (see Figure 14 and 8; also, “detector modalities … include, non-exhaustively, lateral flow strips”, section [0042]; “cassette housed the various reagents and the detection strip”)
Bau et al. disclose the configuration wherein the reagent reservoirs are serially located in a lateral arrangement (see Figure 14).
	Rosser et al. teach an isothermal recombinase polymerase amplification (RPA) of a pathogenic nucleic acid and its detection via lateral flow visual detection (see Figure 1; “recombinase polymerase reaction is specific, robust and can take place at an ambient temperature … amplification can be detected by oligochromatographic lateral S. haematobium Dra1 DNA region”, page 2, 1st column, 1st paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pourahmadi et al., Bau et al., and Rosser et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As discussed above, Pourahmadi et al. already disclose a self-contained nucleic acid amplification and detection device which is explicitly suggested as being capable 
While the artisans did not explicitly list all possible ways in which the amplification product can be detected, one of ordinary skill in the art, in view of Bau et al., would have recognized that the detection via lateral flow strip would have also produced a predictable result of providing an alternative detection of the amplification product produced within the device disclosed by Pourahmadi et al.
In addition, given the explicit configuration provided by Bau et al. who amplify and flow the amplification product to the lateral strip within their self-contained device, such would have provided the necessary configuration for the one of ordinary skill in the art to adopt the same configuration into the cartridge of Pourahmdi et al.2
Based on such a combination, said one of ordinary skill in the art would have had a reasonable expectation of success in applying the resulting device for the purpose of performing any prior art isothermal amplification reactions therein, such as RPA, and detecting the amplification products thereof on a lateral flow strip, especially based on Rosser et al.’s successful demonstration of performing RPA and detecting the amplification products on a lateral flow strip.
3, as well as the actual lateral arrangement provided in Bau et al.’s device.
Lastly, with regard to the separation of the nucleic acid purification and amplification into separate, linkable cards, such would have been an obvious implementation based on Pourahmadi et al.’s teaching that separate reactions can be performed on separately and linked to one another:
“Alternatively, the reaction chamber 143 may be formed in a separate vessel designed to be coupled to the cartridge to receive the eluted analyte” (section [0054])

Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
Applicants traverse the rejection.
Applicants’ arguments direct to the cartridge not requiring external instrumentation such as actuators for operability (page 8, Response).

In addition, Applicants’ argument drawn to the sensitivity is also not required in the claimed device.  It is also noted that even the achieved sensitivity is based on a particular embodiment of single species T. cruzi detection, which employ a particular set of reagents, and reaction conditions all of which are not recited in the claims.  
	Any evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). 
	Lastly, Applicants’ arguments drawn an explicit discussion of a detection region by Pourahmadi et al. is noted.
However, as discussed above, Bau et al. teach an amplification reaction product being detected on an integrated cassette (Figure 14), as well as evidencing the knowledge of an ordinarily skilled artisan in providing an arrangement of reagents and buffers in fluidic connection so as to perform from sample introduction to sample detection.  Therefore, one of ordinary skill in the art would have also had the motivation as well as an expectation of success at integrating a detection region fluidically connected to the amplification product produced in the amplification region of Pourahmadi et al.’s device.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
The rejection of claims 1, 11, and 14 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2004/0161788 A1, published August 2004) in view of Bau et al. (US 2010/0035349 A1, published February 11, 2010) and Rosser et al. (Parasites & Vectors, 2015, vol. 8, pages 1-5), made in the Office Action mailed on June 28, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on December 16, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claim 1, Chen et al. disclose a self-contained nucleic acid amplification device (“segmented tubules provide a convenient vessel for receiving, storing, processing, and/or analyzing a biological sample … processing protocols for multiple processing steps ...”, section [0016]; “nucleic acids … from the biological sample may further be processed by amplifying the nucleic acids …”, section [0067]), comprising plurality of reservoirs and fluid channels connecting to the reservoirs (“sample tubule 10 may be partitioned into one or more segments 16, 110, 120, 130, 
“DNA isolation and DNA sequence detection can be accomplished in a tube … having nine segments separated by peelable seals and pre-packed reagents” (section [0072])

“lysis can be achieved” (section [0061])
“[c]apturing target” (section [0062])

“Elution can be achieved” (section [0065])

“nucleic acid extracted from the biological samples may be further processed by amplifying the nucleic acids using at least one method … NASBA … SDAR … using combinations of enzymes such as Taq polymerase …” (section [0067])

Therefore, Chen et al. teach a self-contained nucleic acid amplification device comprising a plurality of reservoirs, wherein one of the reservoirs comprises a pre-disposed reagent such as PCR (“ninth segment 190 may contain dried PCR reagents 209 (which may contain … each one of deoxynucleotide triphosphates … Taq DNA polymerase … each of the oligonucleotide primers)”, section [0072], thus reagent reservoir), which is fluidly connected to a rehydration reservoir (“seventh segment 170 may contain … elution buffer 270 … a buffer suitable for PCR”, section [0072]), an amplification reservoir (same segment 190), and a detection region fluidly connected to the amplification reservoir (“end of 194 of the segment 190 … collecting products of the amplification to confirm the results of a genotyping test by DNA sequencing or some other test known to those skilled in the art”, section [0072]).

With regard to claim 14, Chen et al. teach screw on cap for sample inlet (“closing device for closing the cartridge after sample input may include cap … and/or clamp … interface or adaptor between the cap and the first opening of the array segments may be used to ensure a hermetic seal … this interface may be threaded and may include tapered features on the cap…”, section [0042]).
While Chen et al. explicitly performing additional prior art known tests of the amplified products, the artisans to not teach that the detection region is configured for visual detection of the amplified nucleic acids.
Chen et al. do not teach that the sample inlet comprises a luer-locking syringe 
Bau et al. disclose a self-contained nucleic acid and amplification, wherein the artisans, like Chen et al., introduces a sample into the device, wherein the sample is processed, and the contents amplified in a PCR chamber, followed by a detection, wherein Bau et al. teach that the detection is achieved on a connected liquid flow strip which is visually detected (see Figure 14 and 8; also, “detector modalities … include, non-exhaustively, lateral flow strips”, section [0042]; “cassette housed the various reagents and the detection strip”)
S. haematobium Dra1 DNA region”, page 2, 1st column, 1st paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen et al., Bau et al., and Rosser et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere 
As discussed above, Chen et al. already disclose a self-contained nucleic acid amplification and detection device which is capable of being tailored for any amplification reaction.
While the artisans did not explicitly list all possible amplification which can be performed as well as all types of detection methods, based on Chen et al.’s explicit suggestion that the amplified product could be detected by any, “test known to those skilled in the art” (section [0072]), one of ordinary skill in the art, in view of Bau et al., would have recognized that the detection via lateral flow strip would have also produced a predictable result of providing an alternative detection of the amplification product produced within the device disclosed by Chen et al.
In addition, given the explicit configuration provided by Bau et al. who amplify and flow the amplification product to the lateral strip within their self-contained device, such would have provided the necessary configuration for the one of ordinary skill in the art to adopt the same configuration into the device of Chen et al.
Based on such a combination, said one of ordinary skill in the art would have had a reasonable expectation of success in applying the resulting device for the purpose of performing any prior art isothermal amplification reactions therein, such as RPA, and detecting the amplification products thereof on a lateral flow strip, 
Lastly, because Chen et al. explicitly teach that their device segments can be tailored to fit the type of assays being performed, said one of ordinary skill in the art would have been motivated to adjust the number of segments which comport with the type of assays being performed and samples being utilized.  Therefore, one of ordinary skill in the art would have been motivated to modify the device of Chen et al. to engineer a sample inlet port into the amplification reaction segment when said sample have already been purified. 
Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that the claimed invention is non-obvious because one of ordinary skill in the art would not have had a reasonable expectation of success that such a self contained system would be sensitive or specific as demonstrated in the current application, achieving the sensitivity of 1 to 2 parasites per detection with 93.2% sensitivity in the T. cruzi study with no false positive reported (page 9, Response).
	This argument is not found persuasive for the following reasons.
T. cruzi detection, which employ a particular set of reagents, and reaction conditions all of which are not recited in the claims.  
	Any evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). 
	Therefore, Applicants’ arguments are not found persuasive.

Rejection – New Grounds, Necessitated by Amendment
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2015/0361487 A1, published December 2015, priority 2013) in view of Cordray et al. (Malaria Journal, 2015, vol. 14, pages 1-8).
	The teachings of Bishop et al. have already been discussed above.
	While Bishop et al. explicitly teach that an isothermal amplification reaction can be performed on their device, the artisans do not explicitly list all possible isothermal amplification reactions which could be performed.
st column, 3rd paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bishop et al. and Cordray et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Bishop et al. already taught a device which is capable of accepting a sample, processing the sample to extract nucleic acids therefrom, followed by amplification and detection.  Given Bishop et al.’s explicit suggestion for performing isothermal amplification on their device with the necessary reagents pre-loaded on the device’s reagent reservoir, one of ordinary skill in the art would have been motivated to apply the device of Bishop et al. involving other prior art known types of isothermal amplification reactions, such as RPA.
In doing so, one of ordinary skill in the art would have had a reasonable expectation of success, given that Bishop et al.’s singular example of iSDA reaction involved a heating means capable of providing a heating temperature of 49.5oC (see oC in Cordray’s condition).
Further evidence of a reasonable expectation of success would have been present to one of ordinary skill in the art based on the teachings of Cordray et al. who perform RPA amplification reaction and detect the amplification product on a lateral strip.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Analogously, taking the disclosure of Pourahmadi et al. who suggest that isothermal amplification can be performed on their device and performing particular i.e., RPA) would have provided no more than a predictable outcome as implied by Pourahmadi et al. (i.e., that any isothermal amplification reaction can be performed), especially in view of Cordray et al. who successfully detect an RPA product on a lateral strip assay.
Therefore, the invention as claimed is prima facie obvious over the cited references.
Conclusion
	No claim is allowed.  Claims 12 and 20 are free of prior art.
Claim 12 is objected to for being dependent on a rejected base claim.
	The prior art of record, Pourahmadi et al., Chen et al., and Bishop et al. are the closest prior art to the claimed invention.  However, the devices disclosed by the artisans cannot be modified to the configuration required by claims 12 and 20, that is, to comprise a fold-line positioned across a fluid channel that allows the fluid channel to be closed when folded.  The reason for this finding is because: 1) the prior art is absent on a device having a flow channel which comprises a fold-line across the channel, wherein the flow channel becomes closed when folded across the fold-line; and 2) the devices of Pourahmadi et al., Chen et al., and Bishop et al. operate via valves and clamps which open/close the fluid channel and not by their folding.  In addition, the device of Pourahmadi et al. is not amenable to folding as doing so would render the cartridge unusable (i.e., the cartridge would be physically destroyed).  
	While the art does teach a lateral flow device based on folding, the act of fold allows the fluid to flow from one region to another region, not preventing the fluid flow in a channel.

    PNG
    media_image2.png
    723
    673
    media_image2.png
    Greyscale
	For example, Xu et al. (Angew Chem, 2016, vol. 128, pages 15476-15479) teach a paper-origami-based diagnostic device as depicted below (from Figure 2):
However, as seen, the folding of the device is for contacting one portion of the device to the next portion of the device so as to achieve contact with one another.  There is no fluidic connection between each of the portions nor is there a fold-line which positions itself across any channel which is configured to “close” the fluid channel when folded.
	Therefore, there is no reason to modify the teachings of Xu et al. in arriving at the presently claimed device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 1, 2022
/YJK/
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since valve “seals” the fluid from flowing through unless acted upon, it meets the limitation, “frangible seal” absent an explicitly definition to the contrary.
        2 Pourahmadi et al. teach that additional elements can be housed in their cartridge (see “cartridge may comprise … cartridge capable of receiving inserts such as pouches, chips, papers, beads, gels, porous materials, tablets, and the like” (section [0097])
        3 “overall geometry of the cartridge may take a number of forms … plurality of interactive regions, e.g., channels or chambers, and storage regions, arranged in series, so that the fluid sample is moved serially through the regions, and the respective operations are performed in these regions” (section [0093])